   Case 3:19-mj-01589-DEA Document 27 Filed 08/31/21 Page 1 of 2 PageID: 62




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                       :               Hon. Douglas E. Arpert, USMJ

       v.                                      :                Mag. No. 19-1589 (DEA)

GERALE RAWLES                                  :

                                  ORDER FOR CONTINUANCE

       This matter having come before the Court on the joint application of Craig Carpenito,

United States Attorney for the District of New Jersey (Martha K. Nye, Assistant U.S. Attorney ,

appearing), and defendant GERALE RAWLES (Andrea Bergman, Esq., appearing), for an order

granting a continuance of the proceedings in the above-captioned matter from the date this Order

is signed through and including November 30, 2021, to permit the defendant and his counsel time

to review informal discovery to be provided, and to engage in plea negotiations, if the defendant

desires to do so; the defendant being aware that he has the right to have the matter submitted to a

grand jury within thirty days of the date of his initial appearance pursuant to Title 18, United States

Code, Section 3161(b); the defendant having consented to this continuance; there having been

three prior continuances; and defendant having waived his right to a speedy trial, and for good

cause shown:

               IT IS THE FINDING OF THIS COURT that this action should be continued for

the following reasons:

               (1) The defendant and his counsel have expressed a desire to review informal

                   discovery materials to be provided by the United States, to confer to discuss

                   how to proceed;



                                                   1
   Case 3:19-mj-01589-DEA Document 27 Filed 08/31/21 Page 2 of 2 PageID: 63




               (2) Plea negotiations are anticipated, and both the United States and the defendant

                  desire additional time to negotiate a plea agreement, which would render any

                  grand jury proceedings and any subsequent trial of this matter unnecessary;

               (3) The defendant has consented to the continuance; and

               (4) The granting of a continuance will likely conserve judicial resources; and

               (5) Pursuant to Title 18, United States Code, Sections 3161(h)(1)(A) and

                  3161(h)(7)(A), the ends of justice served by granting the continuance outweigh

                  the best interest of the public and the defendant in a speedy trial.

               IT IS, therefore, on this _____
                                          31st day of __________________,
                                                       August             2021,

               ORDERED that this action be, and hereby is, continued from the date of the entry

of this Order to and including November 30, 2021, and it is further

               ORDERED that the period from the date of the entry of this Order through and

including November 30, 2021, shall be excludable in computing time under the Speedy Trial Act

of 1974.


                                                  HON. DO
                                                        DOUG
                                                        DOUGLAS
                                                              GLA
                                                                L S E. ARPERT
                                                  United States
                                                          t tes Magistrate
                                                         Sta    M g
                                                                Ma         Judge
Seen and agreed to by:

s/Martha K. Nye
Martha K. Nye
Assistant U.S. Attorneys

_________________________________
__________________ _____
                     ____ ____
Andrea Bergman, Esq.
                   q.
                   q.
Counsel for Defendant Gerale Rawles




                                               2
